Title: To Thomas Jefferson from John Lamb, 29 March 1786
From: Lamb, John
To: Jefferson, Thomas



Algiers 29th. March 1786

This is by Mr. Randall, whom will tell to Your Excellency my situation at present; I am sure by the best information the sum will by no means answer our object, if the amount is not greatily Ogmented. It is my Duty to advise to abandon the undertaking as it will be intirely in vane to parsivear. It is lost money the expences that arises on the attemt: the last amount that I can give please to let me know. I shall wate at Carthergina for the same. The people will cost for their redemtion at least Twelve hundred heard Dollars pr. head; the number is Twenty one. Your Excellency sees how feable we are. I have good reason to think that peace may be made with these People but it will cost a Tower to Constantinople. Much may be Done in france if they please to forward our peace here. If we fight these people five Thirty six Gun Frigates will be  the leas force and Two larg Tenders. Your Excellency hath sum account of the place by Mr. Randall and I shall Indeavour to procure as much as I can. I shall leave a safty here for a future comming to this place. Have Desird Mr. Randall to make all possible Dispatch.
With Due Respect, Your Excellency’s Obedient Humbl. Servt.,

John Lamb

